Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”), dated August 26, 2011, is entered into
by and between Alterra Capital Holdings Limited (the “Company”) and John R.
Berger (“Executive”).

WHEREAS, the Company (and/or its affiliates) has employed Executive as Chief
Executive Officer, Reinsurance, pursuant to an employment agreement dated as of
December 2, 2005, as subsequently modified on December 31, 2008 and January 28,
2010 (the “Employment Agreement”); and

WHEREAS, Executive has made the decision to retire and to resign from his
position with the Company and to resign from the Board of Directors of the
Company; and

WHEREAS, the parties now desire to enter into this Agreement to set forth the
terms and conditions of Executive’s separation from service with the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, it is hereby agreed as follows:

1. Executive will be terminated as an officer, employee, director and
representative of the Company and its affiliates, including but not limited to
his position as Chief Executive Officer, Reinsurance, effective as of August 1,
2011 (the “Separation Date”). Executive shall receive all accrued but unpaid
wages and accrued but unused vacation pay through the Separation Date within
thirty (30) days following the Separation Date. Upon the execution of this
Agreement, Executive shall sign the letter attached as Schedule A documenting
his resignation from any and all positions he previously held.

2. In lieu of and in full satisfaction of any payments and benefits previously
agreed to by Executive and the Company, and provided that (a) Executive does not
revoke this Agreement, (b) Executive executes the letter in the form attached as
Schedule A upon execution of this Agreement and (c) Executive executes and
complies with this Agreement and the Confidentiality, Non-Competition and
Non-Solicitation Agreement attached as Schedule B, Executive shall receive the
following benefits following his execution of this Agreement:

(i) Executive’s employment by, and/or interest in, Third Point RE, or
solicitation of the Company’s customers on behalf of Third Point RE, shall not
constitute a violation of the non-competition provisions or non-solicitation of
customer provisions, respectively, set forth in this Agreement or any other
agreement between Executive and the Company, provided that Third Point RE enters
into a 36 month non-solicitation agreement with the Company concerning the
Company’s employees, in a form reasonably acceptable to the Company and

 

1



--------------------------------------------------------------------------------

with restrictions substantially similar to the non-solicitation of employees
restrictions set forth in Schedule B;

(ii) Executive’s termination of employment shall be deemed to be a “retirement”
for purposes of the restricted stock awards and stock options held by Executive
(collectively, the “Equity Awards”) and in accordance with such “retirement”
status, the Equity Awards will continue to vest subject to the terms of the
Equity Awards;

(iii) Executive’s housing allowance as in effect on the Separation Date shall
continue through August 31, 2011 and shall be paid in accordance with the
Company’s regular payroll practices;

(iv) The Company shall reimburse Executive for the cost of preparation of his
2011 tax return no later than December 31, 2012. The amount of this
reimbursement during one calendar year will not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.
The right to this reimbursement will not be subject to liquidation or exchange
for another benefit; and

(v) Executive shall continue to be a participant in the Company’s medical and
other welfare benefit plans through August 31, 2011 under the terms and
conditions in effect on the Separation Date.

Executive agrees that, other than as described in this Paragraph 2, all
benefits, perquisites and compensation he may have received from the Company
and/or its affiliates shall cease as of the Separation Date. Except as
specifically provided in this Agreement, Executive acknowledges and agrees that
he is not entitled to any other payments, benefits or perquisites from the
Company.

3. Equity Stock Awards. Schedule C hereto sets forth all of the Equity Awards.
Notwithstanding the non-competition and non-solicitation provisions set forth in
any other agreement between Executive and the Company, including but not limited
to the Restricted Stock Award Agreements dated as of June 4, 2008, March 15,
2009, March 3, 2010, June 29, 2010 and March 1, 2011 (collectively, the “Award
Agreements”), Executive shall instead be bound by, and subject to, the
non-competition and non-solicitation provisions attached as Schedule B to this
Agreement. In the event that Executive does not comply with such provisions, all
unvested Restricted Stock under the Award Agreements shall be immediately
forfeited. All other provisions of the Award Agreements and the Option Award
Letter dated September 26, 2006 shall remain in full force and effect in
accordance with their respective terms. Executive and the Company hereby
acknowledge that Executive’s Warrant issued May 12, 2010 continues in effect and
in accordance with its terms and is unaffected by this Agreement.

4. Deferred Compensation Account. Executive’s rights under the nonqualified
deferred compensation plans in which Executive is currently a participant

 

2



--------------------------------------------------------------------------------

shall be determined in accordance with the terms of the governing documents of
each such plan and any currently effective elections made by Executive with
respect to the time and form of payment of his account under each such plan. The
parties acknowledge and agree that, in accordance with Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), Executive’s “separation
from service” shall occur on August 1, 2011. Executive shall contact the third
party administrators of the applicable plans to assess his options under the
applicable plans in a manner consistent with the plans and this Agreement.

5. Indemnification. Any rights Executive may have to indemnification or
advancement of expenses to which he is otherwise entitled under applicable law,
the Company’s Bye-Laws, the Employment Agreement or the indemnification
agreement between Executive and the Company dated as of May 12, 2010 shall be
unaffected by this Agreement.

6. Cooperation. In connection with the consideration Executive receives under
this Agreement, Executive agrees that he will make reasonable efforts to answer
Company inquiries that may arise regarding matters on which the Company believes
he may have knowledge or information, including but not limited to (a) any
business matters and (b) any actual or potential arbitration or litigation. The
Company agrees that Executive’s cooperation shall be subject to reasonable
accommodations that will avoid or minimize disruption of his personal
obligations and that any reasonable expenses incurred by Executive in complying
with this Paragraph 6 will be promptly reimbursed by the Company (in no event
later than March 15 of the year following the year in which such expenses are
incurred). Executive also agrees that if he receives a subpoena, court order or
other government process requiring or requesting him to appear in any civil or
criminal litigation, or before any governmental authority, to testify on any
matter relating in whole or in part to his employment or affiliation with the
Company and/or provide documents or information relating to the Company,
Executive will deliver a copy of such communication to the Company, care of the
office of the General Counsel, by hand and/or overnight courier, within three
business days of receiving such communication and will cooperate with the
Company’s efforts to protect its Confidential Information.

7. Release. In consideration of the mutual promises and covenants contained in
this Agreement, and after consultation with counsel:

(a) for himself and each of his respective heirs, representatives, agents,
successors and assigns, irrevocably and unconditionally releases and forever
discharges the Company and its affiliates, and their respective current and
former officers, directors, shareholders, employees, representatives, heirs,
attorneys, predecessors, parent companies, subsidiaries, successors, assigns,
divisions, benefit plans, plan fiduciaries and agents (collectively, “Company
Released Parties”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings and liabilities of
whatever kind or character, which Executive had, has or may have against them,
or any of them, up to and including the Effective Date of this

 

3



--------------------------------------------------------------------------------

Agreement, by reason of or arising out of, touching upon, or concerning
Executive’s employment and/or directorship with the Company and/or its
affiliates and/or Executive’s separation from the Company and/or its affiliates,
and including but not limited to any statutory claims. Executive acknowledges
that this release of claims specifically includes, but is not limited to, any
and all claims for fraud; breach of contract (including but not limited to
claims relating to or arising out of the Employment Agreement); breach of the
implied covenant of good faith and fair dealing; inducement of breach;
interference with contractual rights; wrongful or unlawful discharge or
demotion; violation of public policy; invasion of privacy; intentional or
negligent infliction of emotional distress; intentional or negligent
misrepresentation; conspiracy; failure to pay wages, benefits, deferred
compensation, bonuses, vacation pay, expenses, severance pay, attorneys’ fees
and/or other compensation of any sort; defamation; unlawful effort to prevent
employment; discrimination on the basis of race, color, sex, sexual orientation,
national origin, ancestry, religion, age, disability, handicap, medical
condition and/or marital status; any claims based on Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967 (“ADEA”) (including the Older Workers Benefit Protection
Act), the Americans With Disabilities Act, the Fair Labor Standards Act, the
Equal Pay Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974 (except as provided below), the New York State and New York
City Human Rights Laws, the New York Labor Law, and all applicable amendments to
the foregoing acts and laws, or any common law, public policy, contract (whether
oral or written, express or implied) or tort law, and any other local, state or
Federal law, regulation or ordinance having any bearing whatsoever on the terms
and conditions of my employment and the cessation thereof, including the laws of
Bermuda, including but not limited to the Employment Act of 2000 and the Human
Rights Act of 1981.

(b) Executive agrees never to file a lawsuit, proceeding or other action of any
kind with any court or arbitrator against the Company or any Company Released
Parties; provided, however, that Executive shall not be prohibited from bringing
an action as set forth in Paragraph 8 to enforce Executive’s rights under this
Agreement. Executive represents and agrees that, prior to signing this
Agreement, he has not filed or pursued any complaints, charges or lawsuits of
any kind with any court, governmental or administrative agency or arbitrator
against the Company or any Company Released Party asserting any claims
whatsoever; provided, however, that nothing in this Paragraph 7 shall prevent
Executive from filing a charge with, or participating in an investigation by,
any local, state, federal or other governmental agency so long as Executive does
not accept or receive any monetary recovery in connection with such charge or
investigation.

(c) Executive acknowledges and confirms that he was advised by the Company in
connection with his termination of employment to consult with an attorney of his
choice prior to signing this Agreement, including, without limitation, with
respect to the terms relating to the release of claims arising under ADEA, and
that he has in fact consulted an attorney. He has been given 21 days to review
this Agreement, and he is signing this Agreement knowingly, voluntarily and with
full understanding of its

 

4



--------------------------------------------------------------------------------

terms and effects, and he voluntarily accepts the benefits provided for under
Paragraph 2 of this Agreement for the purpose of making full and final
settlement of all claims referred to above. Executive also understands that he
has seven days after execution to revoke this Agreement, and that this Agreement
and any obligations that the Company has to Executive under Paragraph 2 of this
Agreement and will not become effective if he exercises his right to revoke his
signature within seven days of execution. Executive understands that such
revocation must be delivered to the Company at its headquarters, attn:
Secretary, during such period to be effective.

(d) Executive represents and warrants that he has not assigned or subrogated any
of his rights, claims and/or causes of action, including but not limited to any
claims referenced in this Agreement, or authorized any other person or entity to
assert such claim or claims on his behalf. Executive agrees to indemnify and
hold harmless the Company and the Company Released Parties against any
assignment of said rights, claims and/or causes of action.

(e) If Executive should breach any of his obligations under this Agreement, the
Company and the Company Released Parties shall have no further obligation to
make the payments and benefits described in this Agreement and shall have all
other remedies available to them in law and/or equity.

(f) Notwithstanding any other provision of this Agreement, nothing hereunder
shall be read to bar Executive from initiating an action to enforce his rights
under this Agreement.

8. Jurisdiction; Venue. Any disputes arising under this Agreement shall be
resolved in the courts of the State of New York, and the parties hereby
irrevocably consent to exclusive jurisdiction and venue in such courts and waive
any claim of forum non conveniens and/or any other objections to such courts.

9. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall (a) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (b) preclude insistence upon strict compliance with such provision
and/or the other terms of this Agreement in the future.

10. Blue Pencil. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and the court shall
have the authority to strike the offending portion(s), with all other provisions
of the Agreement remaining in full force and effect. Furthermore, such court
shall have authority to reformulate or “blue pencil” such invalid or
unenforceable provision to preserve the intent of the parties hereto.

 

5



--------------------------------------------------------------------------------

11. Successors. All of the terms and provisions contained in this Agreement
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, legal representatives, successors and assigns.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed one and
the same instrument.

13. No Admission. This Agreement shall not in any way be construed as an
admission that the Company, Executive, or any other individual or entity has any
liability to or has acted wrongfully in any way with respect to Executive, the
Company or any other person.

14. Knowing and Voluntary Waiver. Executive represents and warrants that he has
been advised in writing to consult with an attorney before signing this
Agreement; that he has had an opportunity to be represented by independent legal
counsel of his own choosing throughout all of the negotiations preceding the
execution of this Agreement; that he has executed this Agreement after the
opportunity for consultation with his independent legal counsel; that he has had
the opportunity to have the provisions of the Agreement explained to him by his
own counsel, who has answered to Executive’s satisfaction any questions
Executive has asked with regard to the meaning of any of the provisions of this
Agreement; that he is of sound mind and body, competent to enter into this
Agreement, and is fully capable of understanding the terms and conditions of
this Agreement; that he has carefully read this Agreement in its entirety; that
Executive fully understands the terms and significance of all provisions of this
Agreement; that he voluntarily assents to all of the terms and conditions
contained in this Agreement; and that he is signing this Agreement of his own
force and will, without any coercion or duress. Executive understands that the
terms of this Agreement will become effective or enforceable on the date of its
execution by Executive (the “Effective Date”).

15. Integration. Except as otherwise specifically provided herein, this
Agreement (including the Schedules attached hereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof, contains all
the covenants, promises, representations, warranties and agreements, whether
written, oral, express or implied, between the parties with respect to
Executive’s resignation from the Company and all positions therewith, and
supersedes all prior employment or severance or other agreements (with the
exception of the Award Agreements and Option Award Letter, as modified by this
Agreement) between Executive and the Company (and/or its predecessors or
affiliates), including, but not limited to, the Employment Agreement. For
avoidance of doubt, by signing below, Executive expressly waives any and all
rights under the Employment Agreement, including without limitation any right to
equity interests, compensation, bonuses and severance pay and otherwise, and
agrees that the terms of this Agreement replace and supersede the Employment
Agreement. Executive acknowledges and agrees that the consideration provided for
herein is adequate consideration for Executive waiving his rights under any and
all other agreements, whether written or oral, between Executive and the
Company. Except as otherwise

 

6



--------------------------------------------------------------------------------

provided herein, Executive acknowledges that no representation, inducement,
promise or agreement, either oral or written, express or implied, has been made
by either party, or by anyone acting on behalf of either party, and that no
agreement, statement or promise relating to Executive’s resignation from the
Company that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by both parties.

16. Trading Policy. It is mutually agreed that Executive will remain subject to
the Company’s “Procedures and Policies Governing Securities Trading by
Employees, Officers and Directors” through and including the Separation Date and
for a period of three months thereafter.

17. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to any choice of law principles.

18. Section 409A. It is the intent of the parties to this Agreement that no
payments under this Agreement be subject to the additional tax on deferred
compensation imposed by Section 409A of the Code. Notwithstanding the foregoing,
the Company does not guarantee that any payment hereunder complies with or is
exempt from Section 409A of the Code and neither the Company, nor its employees,
directors, officers or affiliates shall have any liability with respect to any
failure of any payments or benefits herein to comply with or be exempt from
Section 409A of the Code. To the extent that the parties determine that
Executive would be subject to the additional 20% tax imposed on certain deferred
compensation arrangements pursuant to Section 409A of the Code as a result of
any provision of this Agreement, such provision shall be deemed amended in the
manner that, in the parties’ judgment, fulfills the intent of the parties and
avoids application of such additional tax, and the parties hereby agree to
promptly execute any amendment reasonably necessary to implement this Paragraph
18.

(The remainder of this page is intentionally left blank.)

 

7



--------------------------------------------------------------------------------

WHEREFORE, the parties, by their signatures below, evidence their agreement to
the provisions stated above:

 

       ALTERRA CAPITAL HOLDINGS LIMITED Dated:  

 

     By:   

 

    Signature:  

 

    Title:  

 

I HAVE READ AND UNDERSTOOD THIS AGREEMENT, INCLUDING ALL OF ITS SCHEDULES, AND
HEREBY AGREE TO ALL OF ITS TERMS.

 

Dated:  

 

   

 

      John R. Berger

Signature page to Separation Agreement

 

8



--------------------------------------------------------------------------------

SCHEDULE A

[DATE]

Alterra Capital Holdings Limited

Alterra House

2 Front Street

Hamilton HM 11

Bermuda

To Whom It May Concern:

Effective as of August 1, 2011, I hereby tender my resignation from any and all
positions I hold as an officer, director, employee, agent, or representative of
Alterra Capital Holdings Limited and/or its affiliates.

Sincerely,

John R. Berger

 

9



--------------------------------------------------------------------------------

SCHEDULE B

CONFIDENTIALITY, NON-COMPETITION AND NON·SOLICITATION

Acknowledgements. Executive acknowledges that: (i) as a result of his employment
by Alterra Capital Holdings Limited (the “Company”), he has obtained
Confidential Information (as defined below) including substantial trade secrets;
(ii) the Confidential Information has been developed and/or created by the
Company and/or any of its affiliates and/or their employees or agents at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Company will suffer substantial damage and
irreparable harm which will be difficult to compute if, during Executive’s
employment with the Company or thereafter, Executive discloses such information
to any other person or entity; (iv) the nature of the Company’s business is such
that it is conducted globally and that it is not limited to a geographic scope
or region; (v) the Company will suffer substantial damage which will be
difficult to compute if, during Executive’s employment with the Company or
thereafter, Executive should solicit or interfere with the Company’s employees
or interfere with the Company’s clients or customers or compete with the
Company; (vi) the provisions of this Schedule B are reasonable and necessary for
the protection of the business of the Company; (vii) the Company would not have
entered into the Separation Agreement with Executive dated August 26, 2011 (the
“Separation Agreement”) unless Executive agreed to be bound by the covenants
herein; and (viii) the provisions of this Schedule B will not preclude Executive
from other gainful employment following the termination of his employment with
the Company. “Confidential Information” as used in this Schedule B shall mean
any and all confidential and/or proprietary trade secrets, knowledge, data or
information belonging to the Company or any of its affiliates including, without
limitation, any: (A) inventions, ideas, data, programs, software source
documents, works of authorship, discoveries, developments, pricing models and
all other work product of the Company or any of its affiliates, whether or not
patentable or registrable under trademark, copyright, patent or similar laws;
(B) information regarding plans for research, development, new service offerings
and/or products, marketing, advertising and selling, distribution, business
plans and strategies, business forecasts, budgets and unpublished financial
statements, prices and costs, suppliers, customers, customer history, customer
preferences; (C) any information regarding the skills or compensation of
employees, agents and/or independent contractors of the Company or any of its
affiliates; (D) information about any of the investment programs, trading
methodologies and/or portfolio holdings of the Company or any of its affiliates;
(F) any other information, data or the like that is labeled confidential or
described to Executive as confidential; (G) information received by the Company
or any of its affiliates from any client and/or potential clients on a
confidential basis; and (H) customer lists or other information regarding any of
the clients and/or prospective clients of the Company or any of its affiliates.

Confidentiality. In consideration of the benefits provided for in the Separation
Agreement, Executive agrees during the ten-year period following the Separation
Date (as defined in the Separation Agreement) to hold all Confidential

 

10



--------------------------------------------------------------------------------

Information in the strictest confidence and not to divulge, use, publish or in
any other manner reveal, directly or indirectly, any Confidential Information to
any person, firm, corporation or any other form of business organization or
arrangement except (i) with the Company’s express written consent, (ii) to the
extent that any such information is in or becomes in the public domain other
than as a result of Executive’s breach of any of his obligations hereunder, or
(iii) where required to be disclosed by court order, subpoena or other
government process and in such event, Executive shall cooperate with the Company
in attempting to keep such information confidential to the maximum extent
possible.

Non-Solicitation of Employees, etc. For a period of 36 months following the
Separation Date, Executive shall not, directly or indirectly, for his own
account or for the account of any person or entity in any jurisdiction in which
the Company or any of its affiliates has commenced or has made plans to commence
operations at the time of Executive’s employment:

(i) solicit for employment, employ, engage in any capacity, directly or
indirectly, or otherwise interfere with the relationship of the Company or any
of its affiliates with, any natural person throughout the world who, at any time
during the period of 36 months following the Separation Date or at any time in
the 12-month period preceding the Separation Date, is or was employed by, or
otherwise engaged to perform services for, the Company or any of its affiliates;
or

(ii) induce any employee of, or consultant to, the Company or any of its
affiliates to engage in any activity that Executive is prohibited from engaging
in under any of the non-solicitation of employee provisions of this Schedule B,
or to terminate his or her employment with the Company or any of its affiliates.

Non-Solicitation of Customers. Except as set forth in Section 2(i) of the
Separation Agreement, for a period of 12 months following the Separation Date,
Executive shall not, directly or indirectly, for his own account or for the
account of any other person or entity, in any jurisdiction which the Company or
any of its affiliates has commenced or made plans to commence operations,
solicit or otherwise attempt to establish any business relationship of a nature
that is competitive with the business or relationship of the Company or any of
its affiliates with any person throughout the world which is or was a customer,
client or insurance or reinsurance intermediary of the Company or any of its
affiliates at any time during the twelve-month period preceding the Separation
Date.

Noncompetition. Except as set forth in Section 2(i) of the Separation Agreement,
for a period of 12 months following the Separation Date, Executive shall not,
without prior approval of the Company, directly or indirectly, have any interest
in, own, manage, operate, control, be connected with as a stockholder (other
than as a stockholder of less than five percent of the issued and outstanding
stock of a publicly held corporation), joint venturer, officer, director,
partner, employee or consultant, or otherwise engage or invest or participate in
the Business (as defined below) in those geographic areas in which the Company
or any of its affiliates engages in the Business.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, “Business” shall mean (i) specialty insurance or
reinsurance and (ii) any other business in which the Company or any of its
affiliates is engaged in at the Separation Date. Notwithstanding the foregoing
two sentences, Executive’s employment by, or holding an interest in, Third Point
RE shall not be deemed to violate such provisions.

Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Company or any of its affiliates that Executive, either solely or in
collaboration with others, has made, discovered, invented, developed, perfected,
or reduced to practice during his employment with the Company or any of its
affiliates, whether or not during regular business hours and created, conceived
or prepared on the premises of the Company or any of its affiliates or otherwise
shall be the sole and complete property of the Company and its affiliates. More
particularly, and without limiting the foregoing, Executive agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas and concepts ((i) - (iv) collectively,
“Intellectual Property Products”) related to the business of the Company or any
of its affiliates that Executive, either solely or in collaboration with others,
has made, discovered, invented, developed, perfected, or reduced to practice
during his employment with the Company or any of its affiliates, whether or not
during regular business hours and created, conceived or prepared on the premises
of the Company or any of its affiliates or otherwise, shall perpetually and
throughout the world be the exclusive property of the Company or any of its
affiliates, as shall all tangible media (including, but not limited to, papers,
computer media of all types, and models) in which such Intellectual Property
Products shall be recorded or otherwise fixed. Executive further agrees promptly
to disclose in writing and deliver to the Company all Intellectual Property
Products created during his engagement by the Company, whether or not during
normal business hours. Executive agrees that all works of authorship created by
Executive during his engagement by the Company or any of its affiliates shall be
works made for hire of which the Company is the author and owner of copyright.
To the extent that any competent decision-making authority should ever determine
that any work of authorship created by Executive during his engagement by the
Company or any of its affiliates is not a work made for hire, Executive hereby
assigns all right, title and interest in the copyright therein, in perpetuity
and throughout the world, to the applicable entity of the Company or any of its
affiliates. To the extent that this Schedule B does not otherwise serve to grant
or otherwise vest in the Company or any of its affiliates all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Company. Executive agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any

 

12



--------------------------------------------------------------------------------

time after execution of the Separation Agreement to which this Schedule B is
attached in order to permit the Company or any of its affiliates and/or its
respective assigns to protect, perfect, register, record, maintain or enhance
their rights in any Intellectual Property Product; provided, that, the Company
shall bear the cost of any such assignments, applications or consequences.
Executive will immediately deliver to the custody of the person designated by
the Company all originals and copies of any documents and other property of the
Company in Executive’s possession, under Executive’s control or to which he may
have access.

Non-Disparagement. Executive shall not at any time, directly or indirectly,
engage in any conduct or make any statement, whether in commercial or
noncommercial speech, disparaging or criticizing in any way the Company or any
of its affiliates, or any products or services offered by any of these, nor
shall he engage in any other conduct or make any other statement that could be
reasonably expected to impair the goodwill of any of them, in each case except
to the extent required by law, and then only after consultation with the
Company. Neither the Company nor any of its officers (within the meaning of
Section 16 of the Securities Exchange Act of 1934) shall at any time, directly
or indirectly, engage in any conduct or make any statement, whether in
commercial or noncommercial speech, disparaging or criticizing in any way
Executive, in each case except to the extent required by law, and then only
after consultation with Executive.

Enforcement. If Executive commits a breach, or threatens to commit a breach, of
any of the provisions of this Schedule B, the Company shall have the right and
remedy to have such provisions specifically enforced by any court having
jurisdiction, including, but not limited to, obtaining a temporary restraining
order, preliminary injunction, and/or permanent injunction, without posting a
bond, it being acknowledged and agreed by Executive that the services rendered
hereunder to the Company are of a special, unique and extraordinary character
and that any such breach or threatened breach will cause irreparable injury to
the Company and its affiliates and that money damages will not provide an
adequate remedy to the Company and its affiliates. Such right and remedy shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company at law or in equity. Accordingly, Executive consents to the
issuance of an injunction, whether preliminary or permanent, consistent with the
terms of this Schedule B. In addition, in the event Executive breaches or
threatens to breach any of the provisions of the Separation Agreement or any of
the provisions hereof, the Company shall have the right to cause the immediate
forfeiture of the Restricted Stock (as defined in the Separation Agreement).
Such action by the Company shall not be considered a breach under the Separation
Agreement or this Schedule B.

 

13



--------------------------------------------------------------------------------

SCHEDULE C

 

Restricted Share Award

 

Vesting Date**

33,992 restricted shares granted June 4, 2008   May 12, 2012 33,992 restricted
shares granted March 15, 2009   May 12, 2012 42,377 restricted shares granted
March 3, 2010   March 3, 2015 69,683 restricted shares granted June 29, 2010  
8/15/15, subject to achievement of performance goals specified in the award
agreement 44,289 restricted shares granted March 1, 2011   March 1, 2014

 

** Subject to Paragraph 2 of the Separation Agreement

 

Stock Option Award

 

Exercise Price

 

Expiration Date

401,295 shares   $26.48   July 31, 2012

 

14